[Cite as Shirokey v. Cleveland State Univ., 2010-Ohio-3640.]



                                       Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




CHERYL JOAN SHIROKEY

       Plaintiff

       v.

CLEVELAND STATE UNIVERSITY

       Defendant

        Case No. 2010-01361-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Cheryl Joan Shirokey, filed this action against defendant,
Cleveland State University (CSU), contending her 1994 Ford Escort was improperly
towed from a CSU parking lot and impounded at the direction of CSU personnel.
Plaintiff also contended her car was damaged during the towing process and she was
fined for displaying a counterfeit parking pass. Plaintiff recalled all described incidents
occurred on January 14, 2008, a Monday. On January 19, 2010, plaintiff filed this
complaint seeking to recover damages in the amount of $634.00 for expenses she
incurred related to the towing and impoundment of her vehicle as well as automotive
repair expenses and fines paid. The filing fee was paid.
        {¶ 2} Defendant filed an investigation report asserting that plaintiff’s claim is
time barred by the two-year statute of limitations in the Court of Claims as addressed in
R.C. 2743.16.        Defendant pointed out plaintiff’s cause of action related accrued on
January 14, 2008 and she did not file her complaint with this court until January 19,
2010, more than two years after her cause of action accrued.
       {¶ 3} Plaintiff filed a response. Plaintiff did not address the issue that her claim
is time barred.
       {¶ 4} R.C. 2743.16(A) states:
       {¶ 5} “(A) Subject to division (B) of this section, civil actions against the state
permitted by sections 2743.01 to 2743.20 of the Revised Code shall be commenced no
later than two years after the date of accrual of the cause of action or within any shorter
period that is applicable to similar suits between private parties.”
       {¶ 6} Plaintiff’s cause of action accrued on January 14, 2008 and she had until
Thursday, January 14, 2010 to commence an action in this court or face dismissal of
her claim based on the two-year statute of limitations provided in R.C. 2743.16. Plaintiff
filed her claim on January 19, 2010 and consequently, her action is time barred.




                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




CHERYL JOAN SHIROKEY

      Plaintiff

      v.

CLEVELAND STATE UNIVERSITY

      Defendant

       Case No. 2010-01361-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, plaintiff’s claim is DISMISSED
with prejudice. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Cheryl Joan Shirokey                              Sonali B. Wilson
3826 W. 133rd Street                              Cleveland State University
Cleveland, Ohio 44111                             2121 Euclid Avenue AC 327
                                                  Cleveland, Ohio 44115
RDK/laa
3/11
Filed 3/30/10
Sent to S.C. reporter 8/6/10